 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0099-JAM
12                                Plaintiff,             AMENDED STIPULATION AND ORDER TO
                                                         CONTINUE EVIDENTIARY HEARING AND
13                          v.                           EXCLUDE TIME
14   TAMARAN EDWARD BONTEMPS,                            Date: October 9, 2018
                                                         Time: 9:15 a.m.
15                                Defendant.             Judge: Hon. John A. Mendez
16

17          Plaintiff United States of America, through its respective counsel, and defendant Tamaran Edward

18 Bontemps, through his counsel of record, stipulate as follows:

19          1.      This matter is currently set for an evidentiary hearing on Bontemps’ motion to suppress

20 evidence and statements on October 9, 2018. (Minutes, Dkt. No. 22.) The parties’ briefing on the motion

21 is complete.

22          2.      By this motion, the parties now seek to continue the evidentiary hearing by two weeks, to

23 October 23, at 1:15 p.m. As good cause for granting this request, the undersigned government counsel

24 avers that he will be out of the office on the morning of October 9, for a law enforcement coordination

25 meeting that was set after the most recent status hearing in this case, the scheduling of which turned on

26 the availability of other senior attorneys within the U.S. Attorney’s Office and the District Attorney for a

27 surrounding county. The undersigned government counsel’s attendance at this meeting is necessary, and

28 it would be impractical to staff another prosecutor to this case for the evidentiary hearing alone.

      AMENDED STIPULATION AND ORDER TO CONTINUE          1
      EVIDENTIARY HEARING
 1          3.      On October 4, the parties filed a joint request to continue the evidentiary hearing by one

 2 week, to October 16. (Dkt. No. 23.) After the filing, the Court notified the parties that due to congestion

 3 on the October 16 calendar, the Court will be unavailable to accommodate an evidentiary hearing on that

 4 date. The Court did, however, offer to special set the matter for a hearing on October 23, 2018, at 1:15

 5 p.m.

 6          4.      By this stipulation, the parties jointly request that the evidentiary hearing currently set for

 7 October 9, 2018, be continued to October 23, 2018, at 1:15 p.m.

 8          5.      Time under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., has been excluded through

 9 September 11, 2018, under Local Code E. (Dkt. No. 16.) At the September 11, 2018 status hearing, the

10 Court set this matter for an evidentiary hearing for October 9, 2018, but the parties neglected to clarify

11 that time under the Speedy Trial Act should be excluded through the October 9 hearing date.

12          6.      The parties further request that time from September 11, 2018, to October 23, 2018, be

13 excluded under the Speedy Trial Act, specifically, 18 U.S.C. § 3161(h)(1)(D) [pretrial motions], and

14 General Order 479 [Local Code E], to allow the Court time to rule on the pending motion. Counsel and

15 the defendant also agree that the ends of justice served by the Court granting the requested exclusion of

16 time outweigh the best interests of the public and the defendant in a speedy trial.

17                                                         Respectfully submitted,

18 Dated: October 5, 2018                                  _/s/ Timothy H. Delgado____________
                                                           TIMOTHY H. DELGADO
19                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff United States
20

21 Dated: October 5, 2018                                  _/s/ THD for Michael Petrik, Jr._____
                                                           MICHAEL PETRIK, JR.
22                                                         Assistant Federal Defender
                                                           Attorney for Defendant Tamaran Bontemps
23

24

25

26

27

28

      AMENDED STIPULATION AND ORDER TO CONTINUE            2
      EVIDENTIARY HEARING
 1                                                   ORDER

 2          The Court has considered the parties’ Amended Stipulation and [Proposed] Order to Continue

 3 the Evidentiary Hearing and Exclude Time, filed October 5, 2018. The Court finds that the Stipulation,

 4 which the Court incorporates by reference into this Order, establishes good cause to continue the

 5 evidentiary hearing by one week. The Court further finds that the ends of justice served by granting the

 6 requested continuance outweigh the best interests of the public and the defendant in a speedy trial.

 7          THEREFORE, FOR GOOD CAUSE SHOWN:

 8          The Court orders that the time from September 11, 2018, up to and including October 23, 2018,

 9 shall be excluded from computation of time within which the trial in this case must begin under the

10 Speedy Trial Act, 18 U.S.C. § 3161(h)(1)(D) [pretrial motions], and General Order 479 [Local Code E].

11 It is further ordered that the October 9, 2018 evidentiary hearing be continued until October 23, 2018, at

12 1:15 p.m.

13
      Dated: October 5, 2018                                /s/ John A. Mendez
14
                                                            THE HONORABLE JOHN A. MENDEZ
15                                                          UNITED STATES DISTRICT COURT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28

      AMENDED STIPULATION AND ORDER TO CONTINUE         3
      EVIDENTIARY HEARING
